 
Exhibit 10.92c
 
Summary of 2009 Incentive Compensation Plan


On August 13, 2009 the Compensation Committee (the "Committee") of the Board of
Directors of Ore Pharmaceuticals Inc. (the "Company") approved the Company's
Incentive Compensation Plan (the "Plan") for 2009.  The Plan establishes
corporate and individual goals for eligible officers, including the current
Chief Financial Officer, but excluding in 2009 the Chief Executive Officer,
whose potential bonus is governed by terms in his employment agreement.  The
Plan provides percentage weightings for each eligible officer in three areas:
corporate financial performance, corporate operational performance and
individual executive performance within such executive's areas of
responsibility.  Subject to the discretion of the Committee as to final amount,
eligible officers may earn a bonus of up to 40% of their respective
salaries.  In the case of officers serving less than a full year in 2009, the
bonus amounts will be prorated.


The Committee intends to use the Plan as a guide to determine what level of
bonus, if any, will be paid to any of the eligible executives for their
performance in 2009 based upon its judgment as to the level of achievement of
each goal as of year-end 2009.